Case 1:18-cr-00054-H-BU Document 121 Filed 03/26/19 Page1of5 PagelD 330

 

pop IS HAR 26 AH 9:58- a
a THE. UVETED SWRES DESTRET COURT | a

FoR THE NORTHERN DesTescr OF x..cKheb a
oo ABELEVER DEVESZON ae

 

 

eae, STATES OF-AUEArEA
ow EO, PIB CR OEY ey
| Bosear REVO.

7 Motte Fok TEAS OF EVAR CEART ON
ro Run ComCUAREA |

 

 

Comes NOW, ROBERT Revo, PROSE xu THE. Pbove-
— SpILED. Awd yum PAED CAUSE , Au) AMES TES Morte FoR
TEAMS OF EUCAR CER ATION. TO RU Cop CUAMEVT ¢ Aud tw
Sue THEAR OF s tws “THF Hokie. Couey AS Ruwws4

|

—
v

 

NérEdAUT WAS CopvecTéd cy THE Yan )esvAreT Caw -
TMLoA Coputy TEXAS Uvded CAUusSe WU bEAS AIBA-A
Aud O74 A-A, CAUSE NumbeQ 2°7/32-A wAS STO.
Run Cop Se UtevE- ALY SEVTEv ces IMPs Bp tp)

CASE WuMbeA 2713 9-# PEvdaye Fv THE Yar )zemsz
COUAT , TAY Lok CouvTY , TRIS, ’”

Oe

 

CAUSE MimbER aeltri~A Av) chese vse AU327
ARE Ruyaleu & CON CUPABA, DEFEUD UT SEEKS 0 _
HAVE Bott STATE CHAALES | Shy TR chs Aud HES
FEpERM.. hal] alc RUA COUCURREVT Wt CBE
Nosed | S- A-654 - (03).

 

 

 
Case 1:18-cr-00054-H-BU Document 121 Filed 03/26/19 Page 2of5 PagelD 331

De THE uvered sw BS dzsTtter CqaT |
Fol THe votoe ey Pestaxep OF YEE ©
ABXLEY BE DayxsTonr a

UverE) svts CF AmeptcA
U- | vo. I-1€-cR~ O54 - (003) )
Rob ERT REWO ee

Morrow eA TERMS OF swertd ceabze :
To Rue Con) CURRETT

WHERE FuR pRB weses Col SEVERED | NEF EDT
PRs sete Ths PbwoAtene Coun SEX THES
MivTte Fok HEAR Au) Assen NEAR

ey Are Hew OLAUT DEF EUIAUT'S WEE,

ResPEct Puny Sasrerred,
(p - Meee ABLO en

c/o THEA co. SPELL
910 S, grt ST:

Abe, TY. "79602

 

 

 
 

Case 1:18-cr-00054-H-BU Document 121 Filed 03/26/19 Page 3of5 PagelD 332

FoR He MoaATHEAD DEs7TAreT OF _ YEW

fee bve Seesaw

 

 UETED STETES OF AuEAreA | i
Vv Me, IS CR OS4-e3)

Rea kt REwe

 

 

Drews HAEBY cROELEN) THAT TRE Ado morte
.8O]9 r Otro’ Check _ W

 

 

 

a OM Ties DAY OOP, 7

CAME TO bE HEARD THE Fock bom meTt,
Ae eT ADPEAAS THT THE SAVE Sturd BE
GRATED DEM EED i

 

 

— Sulpe PRES Bele

 

 
Case 1:18-cr-00054-H-BU Document 121 Filed 03/26/19 Page4of5 PagelD 333

| ! CLERK

 

    

U.s. Nactarer Coun
Pe Bo% 1AI1G— |
PreTLlEve , Th 1960)

U.S ok. V. ROBERT REVO: CASE MUnsEA
BA IS— ‘C)Q- OS4- (CO3))? a Moen) FoR TERMS

OF awoke etere To Ruy CoCURLEVT
_ De Dzs ower utr CLERK! ~

 

 

— BuchosédD , PLEASE Fawd YHE AdoveE RE -
—— DecuuEWTS, PLEIce DATE STAMP Pee Awd Sha
TES OD THE NT Ey Trew DR THE. Nove LE cour
(PLEASE RET Moerrecrtew OF THEE
ABC PT TOME, AT THE HOORESS BELeWwW.
| THA Jou Fu AdVvrlté& Fo Your. PROLWTS
eae be wD. PR FESS Tow AL err Bw Tey) To THESE

 

 

RBS Bex FUL Sublime,

 

Deb EAT ber WO. #HfOPIIF
C/O TA LAR uwett. DRE
Glo 5.87% Sy,

| Tbe EE, TK, T960b.

 

 

 

 

 
hk, shot kK eno (0879%
WOS ATE
Mbileve (k 402

ww)

=
oO
Ww
cab)
Do

 

[idee

)D54-H-BU Document 121 Filed 03/26/19 Pa
